Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim(s) 1-2 and 5 is/are objected to because of the following informalities:  the “:” should be deleted in Markush claims.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-5 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 fails to define n.  It is considered as an integral. . Claim 5 fails to define W, R, R’, and R”.  They are considered as any substituent. Claim 5 fails to define n.  It is considered as an integral. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is(are) rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Blouin et al. (WO 2019/091995).
Blouin (claims, abs., examples, pg.4, 60-61) discloses:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	
Claim(s) 1-3 and 5 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (WO 2018035695).
Guo discloses (claims, abs., examples) discloses:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Claim(s) 1-3 and 5 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byrne et al. (US 20140124035, listed on IDS).
Byrne discloses (claims, abs., examples, 26, 30 ) discloses:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
In light of this, one of ordinary skill would at once envisage selecting the aforementioned R5=Cl and R6=F out of about 18 candidates to anticipate claims 1-3 and 5, because a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US 20140124035, listed on IDS).
Disclosure of Byrne is adequately set forth in ¶3 and is incorporated herein by reference.  
One having ordinary skill in the art would obviously recognize to prepare the claimed polycarbonate by selecting aforementioned R5=Cl and R6=F out of about 18 candidates to meet claims 1-3 and 5, because  although many compositions are disclosed in the reference and therefore anticipation does not appear to be present, it has been held that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of these combination less obvious (Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  


Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1-2 and 4-5 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of copending Application No. 17/002999.  	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
‘999 (claims 1-2) meets instant claims 1-2 and 4-5 in an anticipatory manner, because it discloses:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
.
Claim(s) 1--5 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of copending Application No. provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
‘964 (claims 1-7) meets instant claims 1-5 in an anticipatory manner, because it discloses:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
.
Claim(s) 1-5 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of copending Application No. 17/002990.  	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
‘990 (claim 10) meets instant claims 1-5 in an anticipatory manner, because it discloses:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
.
	
Claim(s) 1-5 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of copending Application No. 17/002977.  	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
‘977 (claim 3) meets instant claims 1-5 in an anticipatory manner, because it discloses:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/SHANE FANG/Primary Examiner, Art Unit 1766